DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application. 
Information Disclosure Statements
	The information disclosure statement (IDS), filed on September 24, 2019 has been considered and signed copies of form 1449 are enclosed herewith.
Election/Restrictions
Applicant's election with traverse the invention of Group I (claims 1-12, 15 and 16) drawn to products of Formula I, 
    PNG
    media_image1.png
    174
    282
    media_image1.png
    Greyscale
and Applicant's species election of the compound F01, 
    PNG
    media_image2.png
    218
    632
    media_image2.png
    Greyscale
 in the reply filed on December 16, 2020 is acknowledged.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 6, 8, 9, 11, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2016/0366887 A1 to Bindschaedler et al.

    PNG
    media_image1.png
    174
    282
    media_image1.png
    Greyscale
, depicted in claim 1, wherein all the variables are as defined in claim 1.  
U.S. Pat. Pub. No. 2016/0366887 A1 teaches products that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (I).  Please refer to compound 1-130, table C.1, page 70.

    PNG
    media_image3.png
    188
    351
    media_image3.png
    Greyscale
 wherein,

    PNG
    media_image4.png
    28
    377
    media_image4.png
    Greyscale

         
    PNG
    media_image5.png
    36
    384
    media_image5.png
    Greyscale
 
U.S. Pat. Pub. No. 2016/0366887 A1 also teach compositions for controlling pests using the aforementioned products. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 15 is an independent claim and recited compound of Formula Int-III, 
    PNG
    media_image6.png
    109
    316
    media_image6.png
    Greyscale
 which have several variables. The definition of the variables is not included in the claim.  It is suggested that Applicants make appropriate amendments to the claim to overcome the rejection.
Claim Objections
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter 
Claims 13-14, drawn to a products of Formula 
    PNG
    media_image7.png
    140
    315
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    154
    311
    media_image8.png
    Greyscale
respectively wherein the variables are as defined. The  products of the instant claims are novel and non-obvious over the prior art. The closest prior art is U.S. Pat. Pub. No. 2016/0366887 A1. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 13-14 are allowable.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to joseph.mckane@uspto.gov . All Internet e-mail communications will be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626